EDWARDS, Judge.
Stacy Thomas was injured in an automobile accident on November 14, 1977. By means of an original petition and four supplemental and amending petitions, suit was brought against Layman Riley Brittain, United Transport Company and Transport Insurance Company. Plaintiff sought $3,453,103.75 in damages. Defendants admitted liability, disputed quantum, and *361prayed for a trial by jury. Following trial, the jury, by a vote of 11 — 1, awarded Stacy $5,000 in damages. After making the jury verdict the judgment of the trial court, the district judge also awarded plaintiff interest and all costs, including expert witness fees. Plaintiff appeals.
Appellant claims that the accident of November 14, 1977, caused her mental condition, allegedly that of a compensated schizophrenic, to become decompensated and to develop into “full-blown” schizophrenia. She urges that the accident has prevented her from becoming a nurse.
A review of the record shows that, for at least two years prior to the accident in question, Stacy Thomas had serious personal problems. Her attendance and behavior at school were poor. Her grades were mostly D’s and F’s. She suffered from the effects of rheumatic fever.
Stacy’s mother, Marie Yvonne Thomas, while testifying as to Stacy’s mental condition, was impeached.
Dr. Francisco Silva, a psychiatrist, conceded that any stress could cause the de-compensation of a schizophrenic and admitted that his views were entirely based on what was told him by Stacy and her mother, long after the accident. He also testified that, regardless of the accident, Stacy would probably not have become a nurse.
The jury observed all the witnesses, viewed all the evidence, heard all the testimony, and apparently concluded that, more likely than not, the actions of defendants neither caused nor aggravated Stacy’s purported schizophrenia. We agree with this conclusion and can find no manifest error by the jury.
For the foregoing reasons, the trial court judgment is affirmed. All costs of this appeal are to be paid by Stacy Thomas and Marie Yvonne Thomas.
AFFIRMED.